Citation Nr: 0528733	
Decision Date: 10/26/05    Archive Date: 11/09/05

DOCKET NO.  03-23 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the veteran's cause of 
death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and her daughter, Ms. J.K.


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The late veteran served on active duty from February 1943 to 
December 1945.  He served in the European Theater of 
Operations during World War II and was awarded the Combat 
Infantryman Badge.  The appellant is his widow.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 rating decision by the Waco, 
Texas, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the appellant's claim of 
entitlement to service connection for the veteran's cause of 
death.


FINDINGS OF FACT

The veteran died in October 2001 from acute systolic cardiac 
arrest whose underlying causes were progressive cardiogenic 
shock, severe ischemic cardiomyopathy, and status post 
ventricular tachycardia arrest.  


CONCLUSION OF LAW

The veteran's death was not the result of a disability of 
service origin, and his service-connected disabilities did 
not materially and substantially contribute to his death.  38 
U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 (2005).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

The appellant's claim was received in November 2001.  The RO 
provided the appellant with express notice of the provisions 
of the VCAA in correspondence dated in December 2001, in 
which it provided the appellant with an explanation of how VA 
would assist her in obtaining necessary information and 
evidence.  The appellant has been made aware of the 
information and evidence necessary to substantiate her claim 
and has been provided opportunities to submit such evidence.  
A review of the claims file also shows that VA has conducted 
reasonable efforts to assist her in obtaining evidence 
necessary to substantiate her claim during the course of this 
appeal.  The late veteran's service medical records, post-
service private and VA medical records dated from 1951 to 
2001, the report of his terminal hospitalization in October 
2001, and supportive opinions from the veteran's treating 
private physicians have been obtained and associated with his 
claims file.  The appellant has been provided with the 
opportunity to present oral testimony before the Board in 
support of her claim.  Finally, the appellant has not 
identified any additional, relevant evidence that has not 
otherwise been requested or obtained.  The appellant has been 
notified of the evidence and information necessary to 
substantiate her claim, and she has been notified of VA's 
efforts to assist her. (See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).)  As a result of the development that has 
been undertaken, there is no reasonable possibility that 
further assistance will aid in substantiating the claim.  For 
these reasons, further development is not necessary to meet 
the requirements of 38 U.S.C.A. §§ 5103 and 5103A.


Factual Background

The veteran's death certificate shows that he died in October 
2001.  His immediate cause of death was acute systolic 
cardiac arrest.  The certificate lists the underlying causes 
as progressive cardiogenic shock, severe ischemic 
cardiomyopathy, and status post ventricular tachycardia 
arrest.  No other causes of death were listed.  The death 
certificate was signed by R.B.M., M.D.  On the date of his 
death, the veteran's service-connected disabilities were 
residuals of a back injury with traumatic arthritis (rated 40 
percent disabling), residuals of a right hip injury with 
traumatic arthritis (rated 30 percent disabling), and 
residuals of fracture of the 4th and 5th metacarpal bones of 
the right (major) hand (rated noncompensably disabling).  A 
total rating for individual unemployability due to service-
connected disabilities was in effect at the time of his 
demise.  

The veteran's service medical records show no sustained 
elevated blood pressure readings, cardiomegaly on chest X-
ray, or onset of cardiovascular disease during his period of 
active duty.  His post-service medical records include a VA 
medical examination report dated in January 1951, which shows 
no abnormal cardiovascular findings.  

Private medical records show that the veteran's medical 
history at the time of his death in October 2001 included 
severe coronary artery disease with single remaining vessel, 
hyperlipidemia with aortocoronary bypass grafting, and three 
individual angioplasty procedures with stent implantation, 
angina pectoris, congestive heart failure, with a family 
history that was strongly positive for premature coronary 
artery disease and hypertension.

The appellant claims entitlement to service connection for 
the cause of the veteran's death.  Her essential contention, 
as presented in written statements in support of her claim, 
and in oral hearing testimony from her and her daughter 
before the Board in September 2005, is that the veteran's 
service-connected orthopedic disabilities prevented him from 
engaging in any sustained physical activity.  This inability 
to exercise, in turn, worsened his non-service-connected 
cardiovascular disease and accelerated the disease process to 
the point of death.  In support of this theory, she submitted 
two statements dated in November 2001 and November 2003 from 
the veteran's treating orthopedic physician, M.J.S., M.D., 
and one statement dated in December 2001 from the veteran's 
cardiologist, R.B.M., M.D.  

Dr. S.'s letter of November 2001 states, in pertinent part, 
that the veteran had been having a great deal of pain in his 
knees and was unable to ambulate because of the pain.  It is 
the physician's opinion that the symptoms he was having in 
his knees could in fact have contributed to his cardiac 
symptoms and eventual demise.  The veteran died of a systolic 
cardiac arrest and cardiogenic shock."

Dr. M.'s letter of December 2001 stated that he cared for the 
veteran during his terminal hospitalization.  The veteran was 
diagnosed with progressive angina and severe coronary artery 
disease.  He was also noted to have severe osteoarthritis 
affecting his lower extremities, especially the knees, and 
with ambulation he developed recurrent knee pain along with 
exacerbation of his angina.  On the morning of his death, the 
veteran complained of bilateral osteoarthritis in his knees 
with acute swelling of both knees.  Dr. J.S. was consulted 
because of the severity of the increased pain in the knees 
knowing this would limit ambulatory ability in recovery and 
put more stress on the veteran's cardiovascular system.  Dr. 
S. was scheduled to consult the morning after the died.  It 
was opined that in the acute phase of the patient's final 
days he was suffering from both severe angina and severe 
osteoarthritis of the legs precluding his ability to maintain 
quality of life and both of these exacerbated his condition 
requiring aggressive attempt at improving the patient's 
quality of life.

Dr. S.'s letter of November 2001 states, in pertinent part, 
the following opinion that the veteran had weakness of his 
legs, hips and lower back contributing to his cardiac demise.  
He opined that because of these infirmities, the veteran was 
not able to maintain a cardiovascular fitness program, which 
could have minimized if not prevented his premature demise.  
He noted that this assessment was in agreement with Dr. M.'s 
statement indicating that the veteran's condition kept him 
from maintaining his quality of life.  Dr. S. concluded that 
because of these problems and the pain that they created, 
they certainly contributed to the stress upon the veteran's 
heart and his eventual demise.

In a November 2003 statement, Dr. S. opined that the veteran 
had weakened of the legs , hips, and lower back contributing 
to his cardiac demise.  He further indicated that because of 
these problems, the veteran was unable to maintain a 
cardiovascular fitness program, which could have minimized, 
if not prevented his early demise.

Analysis

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.  The 
service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  Contributory cause of death is inherently 
one not related to the principal cause.  In determining 
whether the service-connected disability contributed to 
death, it must be shown that it contributed substantially or 
materially; that it combined to cause death; that it aided or 
lent assistance to the production of death.  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  See 38 C.F.R. § 3.312 (2005).

The Board has reviewed the evidence and finds no basis to 
allow service connection on a direct or presumed basis for 
the cardiovascular disease which was the veteran's immediate 
cause of death.  His service medical records do not show 
onset of a chronic disease of his heart, arteries, or veins 
during his period of military service.  The post-service 
medical records also do not show onset of cardiovascular 
disease to a compensably disabling degree within one year 
following his separation from active duty in December 1945 to 
permit service connection for cardiovascular disease on a 
presumptive basis.

The veteran's widow asserts that his service-connected 
orthopedic disabilities contributed to the veteran's death 
because his inability to perform physical exercise 
exacerbated his heart disease and led to his fatal acute 
systolic cardiac arrest.  The Board has considered the 
statements submitted from Dr. S. and Dr. M. in support of her 
claim but finds that they either attribute the contributory 
cause of the veteran's death to a non-service-connected 
orthopedic disability or are otherwise too speculative and 
equivocal to support a determination that the veteran's death 
is due to service.  Specifically, the November 2001 and 
December 2001 letters of these physicians address only the 
veteran's non-service-connected knees and his limited 
mobility due to painful knee symptoms as an exacerbating 
factor to his cardiovascular disease at the time of his 
death, and make no mention whatsoever of his service-
connected back and hip disability.  

Although the November 2003 letter of Dr. S. includes 
reference to the veteran's service-connected hip and back 
disability along with his knees as contributing to his 
"cardiac demise," the operative sentence in the opinion is 
that the veteran's inability to maintain a cardiovascular 
fitness program could have minimized if not prevented his 
premature demise.  This language is too speculative and 
equivocal and thus the opinion does not approach the level of 
definitive certainty that would warrant investing it with 
much probative value.  See Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992); see also Obert v. Brown, 5 Vet. App. 30 
(1993).  

Furthermore, when Dr. S.'s November 2003 opinion is viewed 
with his prior opinion of November 2001, and with Dr. M.'s 
opinion of December 2001, it is evident that the orthopedic 
disorder primarily associated with the veteran's declining 
cardiovascular condition is the non-service-connected knee 
disability.  Inasmuch as Dr. S.'s November 2003 opinion 
states that but for the veteran's knees and service-connected 
back and hip preventing him from exercising, he could have 
minimized his declining cardiovascular condition or averted 
death, the prior medical statements of November 2001 and 
December 2001 indicate that the contributions of the back and 
hip are substantially eclipsed by the symptoms associated 
with the non-service-connected knees.  The regulations state 
that when determining whether a service-connected disability 
contributed to death, it is not sufficient to show that it 
casually shared in producing death; it must be shown that it 
contributed substantially or materially to cause death.  (See 
38 C.F.R. § 3.312.)  As the medical facts establish that the 
veteran's primary cause of death is from acute cardiac arrest 
that was primarily due to, or a consequence of his long 
history of cardiovascular disease, and that, at best, there 
could have been some exacerbation of his cardiovascular 
condition from his non-service-connected knee disability with 
some lesser contributions from his service-connected back and 
hip, the Board finds that this does not support a finding 
that the service-connected back and hip contributed 
substantially or materially to cause his death.  The 
appellant's claim for service connection for the veteran's 
cause of death is therefore denied.

To the extent that the appellant and her daughter assert the 
existence of a link between the veteran's cause of death and 
his period of military service based upon their own knowledge 
of medicine and their familiarity with the late veteran's 
medical history, as the record does not show that either of 
them have received the requisite formal medical training and 
accreditation to make medical diagnoses or present opinions 
regarding issues of medical causation and etiology, their 
statements in this regard are not entitled to any probative 
weight.  See Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992). 


ORDER

Service connection for the veteran's cause of death is 
denied.



____________________________________________
RENEE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


